Case 7:21-cv-03950-VB Document 1-1 Filed 05/04/21 Page 1 of 12




                     Exhibit, *A"
NYSCEF DOC.   NO. 1 Case 7:21-cv-03950-VB Document 1-1 Filed 05/04/21 Page 2 of 12 NYSCEF I t2/LB/2020
                                                                        RECETVED




         SUPREME COURT OF THE STATE OF NEW YORK                                Filed:
         COLTNTY OF WESTCHESTER
                                                                               INDEX NO.

         MAzuE ELENA MCCARTHY             ANd   NEIL TANICO,                   Plaintiffs designate
                                                                               Westchester County as the
                                        Plaintiffs,                            place of trial.

                  -against-                                                    SUMMONS
         TARGET CORTORATION,                                                   T'he basis of venue is
                                                                               Pl   aintiffs' residence   :

                                          Defendant.                           33 Park Avenue
                                                                               Harrison, New York

                                         To the above named Defendant:

                  YOU ARE HERIBY SUMMONED to answer the complaint in this action and to serve                 a

         copy of your answer on the plaintiffs' attorneys within 20 days after the service of this summons'

         exclusive of the day of service of this summons, or within 30 days after service of this summons is

         complete if this sunmons is not personally delivered to you within the State of New York.

                  In case of your failure to answerthis summons, ajudgment by default will be taken against

         you for the relief demanded in the complaint, together with the costs of this action.




         Dated: White Plains, New York
                                                                                       J
                December 17,2024
                                                LAW OF'FICE OF                      R. TIRONE, ESQ., P.C.
                                         Attorneys for Plaintiffs
                                         170 Hamilton Avenue,       300
                                         White Plains, New York 10601
                                         (914) 686-7007
         TARGET CORPORATION
         9 City Place
         White Plains, New York 10601

         TARGET CORPORATION
         1000 Nicollet Mall
         Minneapolis, MN 55403




                                                       1   nf   11
       .   rrsy-v.--v--.r                                                       eva,
                                                              --t    -vt
NYSCEF DOC.    NO. 1 Case 7:21-cv-03950-VB Document 1-1 Filed 05/04/21 Page 3 of 12 NYSCEF. 1-2/18/2020
                                                                         RECEIVED




           SUPREME COURT OF THE STATE OF NEW YORK
           COLNTY OF WESTCHESTER
                                                                                       INDEX NO.

           MARIE ELENA MCCARTHY and NEIL TANICO,
                                                                                       VERIFIED COMPLAINT
                                              Plaintiffs,

                              -against-

           TARGET CORPORATION,
                                              Defendant.



                        Plaintiffs, by their attorneys, THE LAW OFFICE OF ANTHONY R. TIRONE, ESQ.'

           P.C., as and for their Verified Complaint, respectfully allege, upon information and belief:



                                          AS AIYD FOR A FIRST CAUSE OF ACTION

                        1. The plaintifl MARIE ELENA MCCARTHY, at all times herein mentioned was and

           still is a resident of the County of Westchester and the State of New York.
                        2. Theplaintiff, NEIL TANICO,       at all times herein mentioned was and       still is a resident of

           the County of Westchester and the State of New York.

                        3. The defendant TARGET CORPORATION, at all times herein mentioned, was and still

           is a corporation organized and existing under the laws of the State of Minnosota, with              its   place   of

           business situated in the County of Westchester and the State of New         York.        '

                        4. The defendant TARGET CORPORATION, at all times herein mentioned was and still

           is a foreign corporation duly licensed and authorized to do business in the State of New York.

                        5. The defendant, TARGET CORPORATION, at all times herein mentioned conducted

           and carried on business in the County of Westchester and the State of New York.

                        6. The defendant, TARGET CORPORATION, at all times herein mentioned was and still

           is a partnership doing business in the County of Westchester and the State of New York.




                                                                    ",




                                                                I   aF     11
-   *gss.,rgy-v..-y---r                             Yvv-r--     v---!-t                         v   -.   v   -   --.1
                                                              --, -vl                    -v-v
NyscEF DOC. NO.                   l-Case 7:21-cv-03950-VB Document 1-1 Filed 05/04/21 Page 4 of 12 NYSCEF: 1"2/LB/2020
                                                                                        RECETVED




                                  7. The defendant, TARGET CORPORATION, at all times herein mentioned was and still

                          is a limited liability partnership doing business in the County of Westchester and the State of New

                          York.

                                  8. The defendant, TARGET CORPORATION, at all times herein mentioned was and still

                          is a limited     liability corporation doing business in the County of Westchester and the    State of   New

                          York.

                                  9. The defendant, TARGET CORPORATION, at all times herein mentioned was and still
                          is a sole proprietorship doing business in the County of Westchester and the State of New York.

                                  10. At all times herein mentioned, defendant TARGET CORPORATION transacted

                          business within the State of New York.

                                  I   l.   At all times herein mentioned, defendant TARGET CORPORATION derived

                          substantial revenue from goods used or consumed or services rendered in the State of New York.

                                  12. At all times herein mentioned, defendant TARGET CORPORATION expected or

                          should reasonably have expected its acts to have consequences in the State of New York.

                                  13. At all times herein mentioned, MARIE ELENA MCCARTHY was lawfully upon

                          defendant's premises.

                                  14. At all times herein mentioned, the defendant TARGET CORPORATION owned the

                          premises located at 9 City Place, in the City of White Plains, County of Westchester, State of New

                          York.

                                  15. At all times herein mentioned, the defendant TARGET CORPORATION was one                      of
                          the owners of the premises located at 9 City Place, in the City of White Plains, County of

                          Westchester, State of New York.

                                  16. At all times herein mentioned, the defendant TARGET CORPORATION was a lessor

                          of the premises located at 9 City Place, in the City of White Plains, County of Westchester, State        of
                          New York.




                                                                               3



                                                                            2 nf   1'l
NYSCEF DOC.   NO. ]. Case 7:21-cv-03950-VB Document 1-1 Filed 05/04/21 Page 5 of 12 NYSCEF : L2/t8/2020
                                                                         RECETVED




                  17. Atall times herein mentioned, the defendant TARGET CORPORATION was               a lessee

         of the premises located at 9 City Placen in the City of White Plains, County of Westchester, State of

         New York.

                 18. At all times herein mentioned, the defendant TARGET CORPORATION operated a

         store at the premises located at 9 City Place, in the    City of White Plains, County of Westchester,

         State of New York.

                  19. At all times herein mentioned, the defendant TARGET CORPORATION's servants,

         agents and/or employees operated the premises, including the vestibule area befween the store and

         the park lot,located at 9 City Place, in the City of White Plains, County of Westchester, State   of
         New York.

                  20, At all times herein mentioned, the defendant TARGET CORPORATION's servants,

         agents and/or employees maintained the premises, including the vestibule area befween the store

         and the park lot, located at 9 City Place, in the City   of White Plains, County of Westchester, State

         of New York.

                  21. Atall times herein mentioned, the defendant TARGET CORPORATION's              servants,

         agents andlor employees managed the premises, including the vestibule area between the store and

         the park lot,located at 9 City Place, in the City of White Plains, County of Westchester, State   of
         New York.

                  22. At all times herein mentioned, the defendant TARGET CORPORATION's seryants,

         agents and/or employees controlled the premises, including the vestibule area between the store

         and the park lot, located at 9 City Place, in the City of White Plains, County of Westchester, State

         of New York.




                                                            4



                                                        a         11
                                                            ^F
NYSCEF DOC.   NO. 1 Case 7:21-cv-03950-VB Document 1-1 Filed 05/04/21 Page 6 of 12 NYSCEF I L2/t8/2020
                                                                        RECETVED




                  23. At all times herein mentioned, the defendant TARGET CORPORATION's servants,

         agents and/or employees supervised the premises, including the vestibule area between the store

         and the park lot, located at 9 City Place, in the City of White Plains, County of Westchester, State

         ofNew York.
                  24. On or before December 30,2018, the defendant TARGET CORPORATION's

         servants, agents and/or employees repaired the premises, including the vestibule area between the

         store and the park lot, located at 9 City Place, in the City of White Plains, County of Westchester,

         State of New York.

                  25. On or before December 30, 2018, the defendant TARGET CORPORATION's

         servants, agents and/or employees inspected the premises, including the vestibule area between the

         store and the park lot, located at 9 City Place, in the City of White Plains, County of Westchester,

         State of New York.

                 26, On or before December 30,2018, it was the duty of the defendant TARGET

         CORPORATION's servants, agents and/or employees to inspected the premises, including the

         vestibule area between the store and the park lot, located at 9 City Place, in the City of White

         Plains, County of Westchester, State ofNew York.

                  27. Onor before December 30, 2018, the defendant TARGET CORPORATION's
         seryants, agents and/or employees constructed the premises, including the vestibule area between

         the store and the park lot, located at 9 City Place, in the City of White Plains, County   of
         Westchester, State of New York.

                  28. On or before December 30, 2018, the defendant TARGET CORPORATION's

         servants, agents and/or employees designed the premises, including the vestibule area between the

         store and the park lot, located at 9 City Place, in the City of White Plains, County of Westchester,

         State of New York.




                                                             5



                                                       tr        1'l
                                                            ^f
NYSCEF DOC.   NO. 1. Case 7:21-cv-03950-VB Document 1-1 Filed 05/04/21 Page 7 of 12 NYSCEF | 1-2/L8/2020
                                                                         RECETVED




                  29. At all times herein mentioned, it was the duty of the defendant TARGET

         CORPORATION's servants, agents and/or employees to maintain said premises, including the

         vestibule area between the store and the park lot, located at 9 City Place, in the City of White

         Plains, County of Westchester, State ofNew York.

                  30. At all times herein mentioned, it was the duty of the defendant TARGET

         CORPORATION's servants, agents and/or employees to maintain said premises, including the

         vestibule area between the store and the park lot, located at 9 City Place, in the City of White

         Plains, County of Westchester, State ofNew York, in a reasonably safe and suitable condition and

         in good repair.

                 31. At all times herein mentioned, it was the.duty of the defendant TARGET

         CORPORATION's servants, agents and/or employees to maintain said premises, including the

         vestibule area between the store and the park lot, located at 9 City Place, in the City of White

         Plains, County of Westchester, State of New York, free from dangerous and slippery conditions.

                32. Atall times herein mentioned, the defendant TARGET CORPORATION's            servants,

         agents and/or employees created a dangerous condition in the vestibule area between the store and

         the park lot, located at 9 City Place, in the City of White Plains, County of Westchester, State   of
         New York.

                33. At all times herein mentioned, the defendant TARGET CORPORATION's servants,

         agents and/or employees failed to warn of the dangerous condition in the vestibule area between

         the store and the park lot, located at 9 City Place, in the City of White Plains, County   of
         Westchester, State of New York.

                34. At all times herein mentioned, it was the duty of the defendant TARGET

         CORPORATION's servants, agents and/or employees to warn of the dangerous condition in the

         vestibule area between the store and the park lot, located at9 City Place, in the City of White

         Plains, County of Westchester, State of New York.




                                                          6



                                                       e ^F   11
-              r!-y-v-.-y--.r                   vvv-r--      v---r-L    43,                           v   -   a v   -   -._.1
    --s-.                                                                           -v,        -YsY
NYSCEF      DOC. NO. 1-Case 7:21-cv-03950-VB Document 1-1 Filed 05/04/21 Page 8 of 12 NYSCEF
                                                                           RECEIVED                                                  t2/1-8/2020




                           35. At all times herein mentioned, the defendant TARGET CORPORATION's servants,

               agents and/or employees caused a dangerous condition in the vestibule area between the store and

               the park lot, located at 9 City Place, in the City of White Plains, County of Westchester, State                 of
               New York.

                                 36. On December 30,2018, plaintiff, the MARIE ELENA MCCARTHY was caused to

               slip and fall in the vestibule area of defendant TARGET CORPORATION's premises between the

               store and the park lot, located at 9 City Place, in the City of White Plains, County of Westchester,

               State of New York.

                                37. On December 30, 2018, plaintiffl the MANE ELENA MCCARTHY was caused to slip

               and fall on a slippery surface in the vestibule area of defendant TARGET CORIORATION's

               premises between the store and the park lot, located at 9 City Place, in the City of White Plains,

               County of Westchester, State of New York.

                                 38. Solely   as a result of the defendant's   TARGET CORPORATION's negligence,

               carelessness and recklessness,             MARIE ELENA MCCARTHY was caused to suffer severe and

               serious personal injuries to mind and body, and further, that MARIE ELENA MCCARTHY was

               subjected to great physical pain and mental anguish.

                                 39. By reason of the foregoing, MARIE ELENA MCCARTHY was severely injured and

               damaged, sustained severe nervous shock and mental anguish, great physical pain and emotional

               upset, some of which injuries are believed to be permanent in nature and duration, and MARIE

               ELENA MCCARTHY will be permanently caused to suffer pain, inconvenience and other effects
               of such injuries; MAzuE ELENA MCCARTHY incurred and in the future will necessarily incur

               further hospital and/or medical expenses in an effort to be cured of said injuries; and MARIE

               ELENA MCCARTHY will be unable to pursue MARIE ELENA MCCARTHY's usual duties with

               the same degree of efficiency as prior to this accident, all to MARIE ELENA MCCARTHY's great

               damage.




                                                                               7



                                                                          ?               11
                                                                               ^€
       .   rr-y-v---y---r                 vvv-I--                                                             -   --.1
                                                                      --t        -vt        -v-v
NYSCEF DOC.     NO. ]. Case 7:21-cv-03950-VB Document 1-1 Filed 05/04/21 Page 9 of 12 NYSCEF
                                                                           RECEIVED                                                           12/]-8/2020




                        40. The aforesaid occurrence was caused by the negligence, carelessness, and recklessness

           of the defendants TARGET CORPORATION, without any culpable conduct on the part of the

           plaintifl MARIE ELENA MCCARTHY.
                            41. This action falls within one or more of the exceptions set forth in Section 1602 of the

           Civil Practice Law           and Rules.

                            42. Due to defendant's negligence, plaintiff MARIE ELENA MCCARTHY is entitled to

           damages in a sum which exceeds the jurisdictional                       limit of all lower Courts which would otherwise

           have jurisdiction.



                                             AS AND FOR A.SEg,OND gAUSD OF ACTION

                            43. Plaintiff NEIL TANICO repeats and realleges each and every allegation contained in

           paragraphs numbered              "l"     through "42" of the Complaint as if fully set forth at length herein.

                            44. Atall times herein mentioned, plaintiff Neil Tanico was the lawfully wedded spouse of
           plaintiff MARIE ELENA MCCARTHY, and as such, was entitled to the services, earnings,

           consortium and society of MARIE ELENA MCCARTHY.

                            45. As a result of this accident, this plaintiff lost the said services, earnings, consortium

           and society of MARIE ELENA MCCARTHY, and was caused to expend monies in the care and

           treatment of the injuries so sustained by MARIE ELENA MCCARTHY.

                            46. Due to defendant's tortious and/or wrongful conduct as herein alleged, plaintiff NEIL

           TANICO is entitled to damages in                 a sum which exceeds the                jurisdictional limit of all lower Courts

           which would otherwise have jurisdiction.




                                                                             I

                                                                        a              11
                                                                            ^f
-----.    rt-y-y.4-y---L               vvvrr--     v---r-L    3-,                           v-.v-       -._.1
                                                                       -v,        -v-v
NyscEF DOC. NO. 1Case 7:21-cv-03950-VB Document 1-1 Filed 05/04/21 Page 10 of 12NYSCEF. t2/L8/2020
                                                                      RECETVED




                           WHEREFORE, the plaintiffs demand:

                                 a. Judgment awarding damages in a sum               which exceeds the jurisdictional limit of

          all lower Courts which would otherwise have jurisdiction on the First Cause of Action;
                                 b. Judgment awarding damages in a sum which exceeds the jurisdictional               limit of
          all lower Courts which would otherwise have jurisdiction on the Second Cause of Action;

                                 c. Interest, the costs and disbursements of this action, together with such other and

          further relief as to this Court seems just and proper.


          Dated: White Plains, New York                                                                         t
                 December 17,2020
                                                                                                    t
                                                      ony R. Tirone
                                                 THE LAW OFFICE OF ANTHONY R. TIRONE, ESQ., P.C.
                                                 Attorneys for Plaintiffs
                                                 MARIE ELENA MCCARTHY ANd NEIL TANICO
                                                 170 Hamilton Avenue, Suite 300
                                                 White Plains, New York 10601
                                                 (9t4) 686-7007




                                                                    9



                                                                o nf         11
                    - v---v          ---!
NYSCEF DOC.   NO. LCase 7:21-cv-03950-VB Document 1-1 Filed 05/04/21 Page 11 of 12NYSCEF. J-2/LB/2020
                                                                        RECETVED




         SUPREME COURT OF THE STATE OF NEW YORK
         COLNTY OF WESTCHESTER

                                                                                            INDEX NO.
         MARIE ELENA MCCARTHY ANd NEIL TANICO,
                            Plaintiffs,
                                                                                            INDIVIDUAL
                                       -against-                                            VERIX'ICATION

         TARGET CORPORATION,
                                                               Defendant.



         STATE OF NEW                       YORK           )
                                               )   ss.:
         couNTY oF WESTCHESTER                                      )

                              MARIE ELENA MCCARTHY, being duly swom, deposes and says:

                 I have read the foregoing Complaint and know the contents thereof and the same is true to
         the best of my knowledge, except as to those matters herein stated to be alleged upon information
         and belief and that as to those matters, I believe them to be true.




                                                               MARIE             MCCARTHY


                                                          202@l

                                                    I




                ANTHONY R. TIRONE
        ,'.'^.il,i;*i$ffilJ:*'**
                                                t C ouo   tY
              ouo   r i   t   iel-in-wo rchcltc
                                       Erpireo o3'04'2023
          Mil;;t;ioo




                                                                            1O   a€   11
         a   ttgy-ya--y---r               YYV-r--                                       dveY
                                                                 -it        -Y,
NYSCEF   DoC. NO. LCase 7:21-cv-03950-VB Document 1-1 Filed 05/04/21 Page 12 of 12NYSCEF. t2/18/2020
                                                                        RECEIVED




             SUPREME COURT OF THE STATE OF NEW YORK
             COI.JNTY OF WESTCHESTER
                                   Index No.




             MARIE ELENA MCCARTHY and NEIL TANICO,
                                 Plaintiffs,



                              -against-


             TARGET CORPORATION,
                                                    Defendant.




                                                    SUMMONS and VERIFIED COMPLAINT




                                        THE LAW OFFICE OF ANTHONY R. TIRONE, nSQ., P.C.
                                   Attorneys for Plaintiffs MARIE ELENA MCCARTHY and NEIL TANICO
                                                         170 Hamilton Avenue, Suite 300
                                                          White Plains, New York 10601
                                                                 (914) 686-7407




                                                                 11    af         1'l
